FILED
                             NOT FOR PUBLICATION                             JUN 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SUBINDU BARUA,                                   No. 15-70122

               Petitioner,                       Agency No. A095-629-943

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Subindu Barua, a native and citizen of Bangladesh, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Toufighi v. Mukasey, 538 F.3d 988,

992 (9th Cir. 2007) . We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Barua’s motion to reopen as

untimely, where he filed the motion more than two years after his final

administrative order of removal, see 8 C.F.R. § 1003.2(c)(2), and failed to provide

sufficient evidence of materially changed country conditions to invoke the

exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538 F.3d

at 996 (setting forth requirements for prevailing on a motion to reopen based on

changed country conditions).

      Barua’s contentions that the BIA ignored evidence and misstated evidentiary

standards are not supported by the record.

      We lack jurisdiction to consider Barua’s challenge to the BIA’s 2011

dismissal of his direct appeal because this petition is not timely as to that order.

See 8 U.S.C. § 1252(b)(1); see also Stone v. I.N.S., 514 U.S. 386, 405 (1995).

      Respondent’s motion to take judicial notice of filings made in petitioner’s

prior petition for review to this court (Docket Entry No. 16) is denied as

unnecessary.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                    15-70122